DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim 5 recites the limitations “the minimum far-field distance” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Examiner’s Note
2.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




3.	Claim(s) 1-3, 6-8, 10, 12-15 and 17 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snow et al (Pub. No.: US 2009/0284426 hereinafter mentioned “Snow”, which was submitted via IDS).

As per claim 1, Snow discloses:
A method for performing active over-the-air measurements of a device under test with an antenna (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
providing the device under test with the antenna (Fig. 18, 16-17 and/or 1, see rover 2 with the antenna under test AUT 6. Also see [0084], [0083] and/or [0044], [0052]);
arranging the device under test randomly in a measurement zone (Fig. 18 and 17, see test location and the zone of the XRX off set measurement and measurement points MMP. Also see [0084] and/or [0086]) assigned to a measurement antenna (Fig. 18 and/or 17, see antenna GPS/RTK 112. Also see [0089]);
determining the phase center of the antenna of the device under test (Fig. 17 and/or 1, see phase center 508 of the AUT 6 of the rover 2. Also see [0086]-[0087] and/or [0089]); and
calculating measurement positions (Fig. 18, see step 520-530. Also see [0083] and/or [0091]-[0092]) for the active over-the-air measurements that depend on an offset (see [0085]-[0094]. Furthermore, the measurements of Snow are over-the-air OTA because the antenna AUT 6 sends a test signal wirelessly over-the-air and the measurements are performed wirelessly. Additionally, OTA refers to any type of wireless transmission, or, downloading or uploading content or software) between the phase center determined (Fig. 17 and/or 1, see phase center 508 of the AUT 6 of the rover 2. Also see [0086]-[0087] and/or [0089]) and a center of the measurement zone (Fig. 18 and 17, see center of test location and the zone of the XRX off set measurement and measurement points MMP. Also see [0084] and/or [0086]).

As per claim 2, Snow discloses the method of claim 1 as described above.
Snow further discloses: 
a correction factor depending on the geometric path length (Fig. 18 and 17, see step 530. Also see [0092]. The claimed “correction factor” is the compensation value/factor of the compensated offsets of Snow that depend on a path length to be corrected that has geometry) between the measurement antenna (Fig. 18 and/or 17, see antenna GPS/RTK 112. Also see [0089]) and the antenna of the device under test is determined (Fig. 18, 16-17 and/or 1, see rover 2 with the antenna under test AUT 6. Also see [0084], [0083] and/or [0044], [0052]).

As per claim 3, Snow discloses the method of claim 2 as described above.
Snow further discloses: 
the correction factor  is applied to compensate for the offset (Fig. 18 and 17, see step 530. Also see [0092]. The claimed “correction factor” is the compensation value/factor of the compensated offsets of Snow) between the phase center determined (Fig. 17 and/or 1, see phase center 508 of the AUT 6 of the rover 2. Also see [0086]-[0087] and/or [0089]) and the center of the measurement zone (Fig. 18 and 17, see center of test location and the zone of the XRX off set measurement and measurement points MMP. Furthermore, compensated the phase center will also compensate the test location and the zone of the XRX off set measurement and measurement points MMP and its center because everything will change within the zone. Also see [0084] and/or [0086]).

As per claim 6, Snow discloses the method of claim 1 as described above.
Snow further discloses:
the relative position and/or the relative orientation (Fig. 18 and 17, see step 530. Also see [0092]) of the measurement antenna (Fig. 18 and/or 17, see antenna GPS/RTK 112. Also see [0089]) with respect to the device under test (Fig. 18, 16-17 and/or 1, see rover 2 with the antenna under test AUT 6. Also see [0084], [0083] and/or [0044], [0052]) placed in the measurement zone is varied (Fig. 18 and 17, see test location and the zone of the XRX off set measurement and measurement points MMP. Also see [0084] and/or [0086]) during the active over-the-air measurements (see [0085]-[0094]).

As per claim 7, Snow discloses the method of claim 6 as described above.
Snow further discloses:
the relative angular orientation (Fig. 18 and 17, see step 530. Also see [0092]) of the measurement antenna (Fig. 18 and/or 17, see antenna GPS/RTK 112. Also see [0089]) with respect to the device under test (Fig. 18, 16-17 and/or 1, see rover 2 with the antenna under test AUT 6. Also see [0084], [0083] and/or [0044], [0052]) placed in the measurement zone (Fig. 18 and 17, see test location and the zone of the XRX off set measurement and measurement points MMP. Also see [0084] and/or [0086]) is varied during the active over-the-air measurements (see [0085]-[0094]).

As per claim 8, Snow discloses the method of claim 7 as described above.
Snow further discloses:
azimuth and/or elevation is varied (Fig. 18 and 17, see step 530. Also see [0092]) during the active over-the-air measurements (see [0085]-[0094]).

As per claim 10, Snow discloses the method of claim 7 as described above.
Snow further discloses:
the measurement positions calculated differ from each other in at least one of azimuth and elevation (see [0091]-[0093]. The new position data at discrete points of Snow implies a plurality of position data different from each other in azimuth, pitch and roll angle).

As per claim 12, Snow discloses:
(See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising 
a measurement zone (Fig. 18 and 17, see test location and the zone of the XRX off set measurement and measurement points MMP. Also see [0084] and/or [0086]), a measurement antenna (Fig. 18 and/or 17, see antenna GPS/RTK 112. Also see [0089]) assigned to the measurement zone (Fig. 18 and 17, see test location and the zone of the XRX off set measurement and measurement points MMP. Also see [0084] and/or [0086]), a positioning system (Fig. 1, antenna test system ATS. Also see [0013] and/or [0044]) and a processing unit (Fig. 1, see Receive Base Station RXB 9. Also see [0044]), 
wherein the positioning system (Fig. 1, antenna test system ATS. Also see [0013] and/or [0044]) is configured to vary the relative position and/or the relative orientation of (see [0092]) the measurement antenna (Fig. 18 and/or 17, see antenna GPS/RTK 112. Also see [0089]) with respect to the device under test (Fig. 18, 16-17 and/or 1, see rover 2. Also see [0084], [0083] and/or [0044], [0052]) placed in the measurement zone (Fig. 18 and 17, see test location and the zone of the XRX off set measurement and measurement points MMP. Also see [0084] and/or [0086]);
wherein the processing unit (Fig. 1, see Receive Base Station RXB 9. Also see [0044]) is configured to determine the phase center of the antenna of the device under test (Fig. 17, see phase center 508 of the AUT 6 of the rover 2. Also see [0086]-[0087] and/or [0089]); and 
wherein the processing unit (Fig. 1, see Receive Base Station RXB 9. Also see [0044]) is further configured to calculate measurement positions (Fig. 18, see step 520-530. Also see [0083] and/or [0091]-[0092]) for the active over-the-air measurements of the device under test, which depend on an offset (see [0085]-[0094]. Furthermore, the measurements of Snow are over-the-air OTA because the antenna AUT 6 sends a test signal wirelessly over-the-air and the measurements are performed wirelessly. Additionally, OTA refers to any type of wireless transmission, or, downloading or uploading content or software) between the phase center determined (Fig. 17 and/or 1, see phase center 508 of the AUT 6 of the rover 2. Also see [0086]-[0087] and/or [0089]) and a center of the measurement zone (Fig. 18 and 17, see center of test location and the zone of the XRX off set measurement and measurement points MMP. Also see [0084] and/or [0086]).

As per claim 13, Snow discloses the measurement system of claim 12 as described above.
Snow further discloses:
the processing unit is connected with the measurement antenna (Figs. 1, 2 and 16, see Receive Base Station RXB 9 connected to antenna GPS/RTK 112, via cable 12 and server 13. Also see [0044]) so that the processing unit receives measurement data from the measurement antenna (see [0044]).

As per claim 14, Snow discloses the measurement system of claim 12 as described above.
Snow further discloses:
the processing unit is configured to process the measurement data received (Fig. 1, see Receive Base Station RXB 9. Also see [0044]) in order to determine the phase center (Fig. 17 and/or 1, see phase center 508 of the AUT 6 of the rover 2. Also see [0086]-[0087] and/or [0089]) of the antenna of the device under test (Fig. 18, 16-17 and/or 1, see rover 2 with the antenna under test AUT 6. Also see [0084], [0083] and/or [0044], [0052]).

As per claim 15, Snow discloses the measurement system of claim 12 as described above.
Snow further discloses:
the positioning system (Fig. 1, antenna test system ATS. Also see [0013] and/or [0044]) is configured to vary the relative angular orientation (Fig. 18 and 17, see step 530. Also see [0092]) between the measurement antenna (Fig. 18 and/or 17, see antenna GPS/RTK 112. Also see [0089]) and the device under test (Fig. 18, 16-17 and/or 1, see rover 2 with the antenna under test AUT 6. Also see [0084], [0083] and/or [0044], [0052]) placed in the measurement zone (Fig. 18 and 17, see test location and the zone of the XRX off set measurement and measurement points MMP. Also see [0084] and/or [0086]).

As per claim 17, Snow discloses the measurement system of claim 12 as described above.
Snow further discloses:
wherein the processing unit (Fig. 1, see Receive Base Station RXB 9. Also see [0044]) is configured to determine and to apply a correction factor depending on a geometric path length (Fig. 18 and 17, see step 530. Also see [0092]. The claimed “correction factor” is the compensation value/factor of the compensated offsets of Snow that depend on a path length to be corrected that has geometry) between the measurement antenna (Fig. 18 and/or 17, see antenna GPS/RTK 112. Also see [0089]) and the antenna of the device under test (Fig. 18, 16-17 and/or 1, see rover 2 with the antenna under test AUT 6. Also see [0084], [0083] and/or [0044], [0052]),
wherein the geometric path length depends on measured measurement values (Fig. 18 and 17, see step 530. Also see [0092]. The claimed “correction factor” is the compensation value/factor of the compensated offsets of Snow that depend on a path length to be corrected that has geometry that is defined by the measurement values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 4, 5, 18 and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of MELLEIN (Pub. No.: US 2018/0227060 hereinafter mentioned as “Mellein”).

As per claim 4, Snow discloses the method of claim 1 as described above.
antenna of the device under test as described above but does not explicitly disclose that a minimum far-field distance is determined.
However, Mellein further discloses:
a minimum far-field distance of the antenna of the device under test is determined (Fig. 3, see s301. Also see [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to determining “a minimum far-field distance” disclosed by Mellein into Snow, with the motivation and expected benefit related to improving the method and system by providing the calculation of the a minimum far-field distance on the basis of the several samples of measured power values, thus, the process of testing is very cost-efficient due to a space requirement reduced to a minimum (Mellein, Paragraph [0006]), and also by quickly and accurately measure the far-field patterns of antennas and antenna/vehicle combinations (Snow, Paragraph [0042]).
Furthermore, Snow states that “the present invention may be further modified within the spirit and scope of this disclosure … Further, this application is intended to cover such departures from the present disclosure as come within known or customary practice in the art to which this invention pertains” (Snow, Paragraph [0120]).

As per claim 5, Snow discloses the method of claim 3 as described above.
Snow discloses the antenna of the device under test and the measurement antenna as described above but does not explicitly disclose that a minimum far-field distance determined.
However, Mellein further discloses:
the minimum far-field distance determined (Fig. 3, see s301. Also see [0054]) is compared with a minimum distance between the antenna (see [0045]. The receiving and/or transmitting antenna of the device under test 11) of the device under test and the measurement antenna (Fig. 3, see s301. Also see [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to determining “a minimum far-field distance determined” disclosed by Mellein into Snow, with the motivation and expected benefit related to improving 
Furthermore, Snow states that “the present invention may be further modified within the spirit and scope of this disclosure … Further, this application is intended to cover such departures from the present disclosure as come within known or customary practice in the art to which this invention pertains” (Snow, Paragraph [0120]).

As per claim 18, Snow discloses the measurement system of claim 12 as described above.
Snow discloses the processing unit as described above but does not explicitly disclose that a minimum far-field distance is determined.
However, Mellein further discloses:
the processing unit (Fig. 1, see test unit 12. Also see [0043]) is configured to determine a minimum far-field distance of the antenna of the device under test is determined (Fig. 3, see s301. Also see [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to determining “the processing unit is configured to determine a minimum far-field distance” disclosed by Mellein into Snow, with the motivation and expected benefit related to improving the method and system by providing the calculation of the a minimum far-field distance on the basis of the several samples of measured power values, thus, the process of testing is very cost-efficient due to a space requirement reduced to a minimum (Mellein, Paragraph [0006]), and also by quickly and accurately measure the far-field patterns of antennas and antenna/vehicle combinations (Snow, Paragraph [0042]).
Furthermore, Snow states that “the present invention may be further modified within the spirit and scope of this disclosure … Further, this application is intended to cover such departures from the present disclosure as come within known or customary practice in the art to which this invention pertains” (Snow, Paragraph [0120]).

As per claim 19, the combination of Snow and Mellein discloses the measurement system of claim 18 as described above.
Mellein, with the obvioius limitation set forth above in claim 18, further discloses:
wherein the processing unit (Fig. 1, see test unit 12. Also see [0043]) is configured to compare the minimum far-field distance (Fig. 3, see s301. Also see [0054]) determined with a minimum distance between the antenna (see [0045]. The receiving and/or transmitting antenna of the device under test 11) of the device under test and the measurement antenna (Fig. 3, see s301. Also see [0054]).

5.	Claim(s) 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Snow.

As per claim 9, Snow discloses the method of claim 1 as described above.
Snow discloses the measurement positions in the embodiment of Figs. 18, 16-17 and 1 as described above but Figs. 18, 16-17 and 1 does not explicitly disclose a measurement grid.
However, the Figs. 22-23 further discloses:
the measurement positions establish a measurement grid (Figs. 22-23, see GRID 608 bottom with 702-720. Also see [0108]-[0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to establishing “a measurement grid” disclosed by Figs. 22-23 into Figs. 18, 16-17 and 1 of Snow, with the motivation and expected benefit related to improving the method and system by displaying test data (Snow, Paragraph [0108]), and also by analyzing spacial patterns of antenna systems (Snow, Paragraph [0011]).

6.	Claim(s) 11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of Massimo Angelilli, et al (Title: Accurate Cylindrical Near-Field Measurements on Large Size Conformal Antennas, 2017, hereinafter mentioned as “Massimo”, which was submitted via IDS).

As per claim 11, Snow discloses the method of claim 1 as described above.
Snow discloses determining the phase center of the antenna of the device under test is determined as described above but does not explicitly disclose that it is done by measuring a two-dimensional and/or a three-dimensional pattern.
However, Massimo further discloses:
the phase center of the antenna of the device under test is determined by measuring a two-dimensional and/or a three-dimensional pattern (see Page-352, Left-Column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the phase center of the antenna of the device under test being determined “by measuring a two-dimensional and/or a three-dimensional pattern” disclosed by Massimo into Snow, with the motivation and expected benefit related to improving the method and system by accurately determining transformed far-field antenna pattern (Massimo, see Abstract, Page-351), and also by quickly and accurately measure the far-field patterns of antennas and antenna/vehicle combinations (Snow, Paragraph [0042]).

7.	Claim(s) 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of Aubin et al (Pub. No.: US 2015/0260772 hereinafter mentioned as “Aubin”).

As per claim 16, Snow discloses the measurement system of claim 12 as described above.
Snow discloses determining the positioning system and the at least one measurement antenna as described above but does not explicitly disclose a rotating disc assigned to the measurement zone and/or a rotating gantry arm assigned to the at least one measurement antenna.
However, Aubin further discloses: 
the positioning system comprises a rotating disc assigned to the measurement zone and/or a rotating gantry arm assigned to the at least one measurement antenna (Fig. 3 and see [0072]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to determining “a rotating disc assigned to the measurement zone and/or a rotating gantry arm assigned to the at least one measurement antenna” disclosed by Aubin into Snow, with the motivation and expected benefit related to improving the method and system by minimizing losses and enabling use of rigid waveguides between components using  a gantry arm extending from one platter (Aubin, Paragraph [0034]), and also by facilitating accurate data acquisition and pattern measurements for antennas (Aubin, Paragraph [0045]).
Furthermore, Snow states that “the present invention may be further modified within the spirit and scope of this disclosure … Further, this application is intended to cover such departures from the present disclosure as come within known or customary practice in the art to which this invention pertains” (Snow, Paragraph [0120]).

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Mow (Pub. No.: US 2011/0084887) teaches that “The OTA antennas may generate a spherical feasibility region in which the DUT is tested. The feasibility region represents the portion of the testing chamber that has a desired radiation pattern” (Paragraph [0010]).
b)	Nickel (Pub. No.: US 2013/0093447) teaches that “Test antenna 110 may be used during production test procedures to perform over-the-air testing on DUT 10 (e.g., so that radiofrequency test signals may be conveyed between test unit 102 and DUT 10 via coupler 110). Test antenna 110 may, as an example, be a microstrip antenna such as a microstrip patch antenna” (Paragraph [0044]). 
c)	Reed (Pub. No.: US 2013/0300616) teaches that “Generating the test signals for an over-the-air (OTA) test to accurately emulate a wireless channel between a transmitter and a receiver is complex” (Paragraph [0022]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867